Title: From Thomas Jefferson to Margaret Bayard Smith, 28 November 1808
From: Jefferson, Thomas
To: Smith, Margaret Bayard


                  
                     Nov. 28. 08.
                  
                  Extract of a letter from Mrs. Randolph to Th: Jefferson
                   ‘Looking over some of the Literary magazines the other day, we met with the beginning of a tale by miss Edgeworth which interested us so much that we are all anxious to see the end of it.
                  perhaps mrs H. Smith, who is such a general reader, may be able to tell you from which work of miss Edgeworth’s, it is taken. ‘the modern Griselda’ is the name of the tale or Novel, I do not know which, having read only as much as one number of a magazine contained, and not possessing the following numbers.’
                  
                     any information which will enable him to procure the work described in the above extract of a letter from Mrs. Randolph.
               